Case 7:19-cv-09021-NSR Document 24 Filed 06/29/20 Page 1 of 2
         Case 7:19-cv-09021-NSR Document 24
                                         22 Filed 06/29/20
                                                  01/17/20 Page 2 of 2



leases of record, directing that the United States be paid the amount so adjudged, its costs and

disbursements, and the expenses of sale out of the proceeds of such sale; for an Order permitting

amendment of the caption dismissing the defendants, “Mary Roe, John Doe, and XYZ

Corporation”, as no one has been served under these fictitious names at the premises at issue,

pursuant to Rule 15 of the Federal Rules of Civil Procedure and for such other and further relief

as the Court may deem just.

               In support of the present Motion, the United States relies upon the attached

Affidavit of Cynthia Malone, the exhibits described therein, and upon all the pleadings and

proceedings in this action.

       Dated: Uniondale, New York, January 17, 2020

       /s/Cynthia Malone
       ____________________
       Pincus Law Group, PLLC
       425 RXR Plaza
       Uniondale, NY 11556
       (516)699-8902
